Citation Nr: 1435057	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for liver damage, claimed as a result of VA medical treatment.  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney damage, claimed as a result of VA medical treatment.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of all muscle groups, claimed as a result of VA medical treatment.  

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for incontinence, claimed as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2014.  At that time, the record was held open for 60 days for the submission of additional evidence.  To date, such evidence has not been received.  

The VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In correspondence received in September 2013, and at the May 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the following issues: entitlement to nonservice-connected pension benefits; entitlement to service connection for residuals of a CVA, hypertension, and hyperlipidemia; and entitlement to SMC based on the need for aid and attendance or at the housebound rate.  

2.  In January 2009, the Veteran suffered an episode of rhabdomyolysis felt to be secondary to statins prescribed by VA.  Long-term complications, to include liver, kidney, or muscle damage, are not shown.  

3.  Even assuming that VA medical treatment (prescribing statins for the treatment of hyperlipidemia) resulted in additional disability, the proximate cause of the additional disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or, an event not reasonably foreseeable.  There is no indication that the medication was prescribed without the Veteran's informed consent.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for residuals of a CVA have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal concerning the claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for compensation under 38 U.S.C.A § 1151 for liver damage as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).

7.  The criteria for compensation under 38 U.S.C.A. § 1151 for kidney damage as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.

8.  The criteria for compensation under 38 U.S.C.A. § 1151 for disability of all muscle groups as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.

9.  The criteria for compensation under 38 U.S.C.A. § 1151 for incontinence as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

A September 2013 statement indicates that the Veteran wanted to withdraw all claims not related to 38 U.S.C.A. § 1151.  The May 2014 hearing transcript further reflects that the Veteran wished to withdraw the the following issues: entitlement to nonservice-connected pension benefits; entitlement to service connection for a CVA, hypertension, and hyperlipidemia; and entitlement to SMC based on the need for aid and attendance or at the housebound rate.  

In the present case, the appellant has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as concerns the referenced issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.  

Compensation under 38 U.S.C.A. § 1151

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issues were most recently readjudicated in the July 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  As an initial matter, the Board acknowledges that the Veteran's service treatment records are fire-related.  These records, however, are not relevant to claims brought under the provisions of 38 U.S.C.A. § 1151 and further efforts to obtain any service records are not required.  

The claims folder, to include the virtual folder, contains extensive VA medical center records.  Identified private medical records were also obtained.  VA requested records from the Social Security Administration (SSA), but response received indicates that these records were destroyed.  

In October 2013, the representative requested that any VA quality assurance records be obtained.  This issue was discussed at the hearing and it was noted that there is no indication that there are any quality assurance records relevant to this claim.  The Board further notes that such records are generally confidential and privileged and neither the Agency of Original Jurisdiction nor the Board may review them.  See VAOPGCPREC 1-2011 (Apr. 19, 2011).  A remand to obtain records that do not exist and/or are not reviewable would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

A VA medical opinion was obtained in July 2013.  This opinion was based on a review of the claims folder and is supported by adequate rationale.  The report is adequate and further opinion is not needed.  

During the videoconference hearing, the VLJ clarified the issues on appeal, explained the concept of entitlement to compensation under section 1151, identified an evidentiary deficit, and suggested the submission of additional evidence to support the claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2013).  

Laws and Regulations

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id. 

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).  To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

Analysis

In various statements and testimony, the Veteran asserts that he suffered additional disability because of VA medical treatment.  Specifically, that VA prescribed statins (Zocor or generic equivalent) resulting in rhabdomyolysis with liver damage, kidney damage, disability of all muscle groups, and incontinence.  

Review of the record shows that in August 1996, the Veteran suffered a stroke resulting in left pure motor hemiplegia.  He was followed by VA and in December 2000, he was started on 10 mg of Simvastatin for hyperlipidemia.  The dosage was subsequently increased to 20 mg in November 2002, 40 mg in July 2003, and to 80 mg in January 2004.  

In November 2008, the Veteran was admitted to a private hospital for right lower lobe pneumonia.  The pneumonia resolved but the Veteran continued with weakness and feeling poorly.  Laboratory tests showed an elevation of creatine phosphokinase (CPK) and this was suspected secondary to statins, so they were stopped.  Liver enzymes were also elevated.  The CPK continued to elevate but gradually returned to normal.  Discharge diagnosis in January 2009 included "[r]habdomyolysis, improved, felt to be secondary to statin and vibrate therapy."  It was noted that the Veteran was quite ill during his hospitalization and would have further evaluation of his renal function as an outpatient.  In light of the problems caused by statins, they were to be avoided in the future.  

Subsequent VA and private medical records show treatment related to multiple disorders.  Continued elevation of liver enzymes or renal dysfunction is not shown.   

An October 2011 Examination for Housebound Status or Permanent Need for Aid and Attendance shows that the Veteran had a CVA with left sided weakness, hypertension, and hyperlipidemia.  The examiner also noted a previous episode of rhabdomyolysis on statin after previous CVA and some generalized weakness.  The Veteran was unable to stand or support himself in transfer.  He needed assistance with personal hygiene.  

A VA medical opinion was obtained in July 2013.  The examiner noted that the Veteran was claiming residuals of rhabdomyolysis caused by VA prescribed statins, resulting in liver damage, damage to muscle groups, incontinence and kidney damage.  The examiner discussed the statin history in detail and noted that he was seen multiple times with no symptoms of myalgas or elevated CPK levels.  It was noted that Simvastatin has a recognized side-effect of rhabdomyolysis, but that the Veteran had done well on the medication from 2000 until the episode of pneumonia and rhabdomyolysis.  The examiner stated that the Veteran had no long-term complications from this event and that his kidney and liver function were normal as of March 2013.  Urinary incontinence was not a complication of rhabdomyolysis.  There was no evidence of long-term muscle damage due to the medication.  

In response to questions posed by the AOJ, the examiner stated that there was no evidence of carelessness or negligence by VA and that the Veteran was appropriately monitored and followed as documented in the VA records.  He was advised of the side effects and understood the symptoms.  The examiner stated that rhabdomyolysis was a recognized side-effect in up to 11% of the people taking it but that the Veteran had no long-term complications of the treatment.  The examiner further stated that the rhabdomyolysis was not due to the VA's failure to diagnose or properly treat the Veteran.  

As discussed, entitlement to compensation under section 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361.  First, there must be additional disability caused by the medical treatment.  

Medical evidence shows that that the episode of rhabdomyolysis was secondary to the statins that were prescribed by VA.  Information in the record, to include articles submitted by the Veteran, shows that rhabdomyolysis can lead to kidney, liver, and muscle damage.  The Board acknowledges the Veteran's testimony that his muscle weakness and other symptoms are far worse than before the episode.  The Veteran is competent to report his personal observations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His unsupported lay assertions, however, do not outweigh the objective medical evidence which shows that the Veteran does not have any long-term complications related to statin use and rhabdomyolysis.  

On review, the evidence weighs against a finding that the Veteran has additional disability of the kidneys, liver or muscles as a result of medication prescribed by VA.  As noted above, incontinence is not considered a complication of rhabdomyolysis.  

Even if the Board were to concede additional disability based on the documented episode of rhabdomyolysis with short-term impairment in liver, kidney, and muscle function, this is not, in and of itself, sufficient to establish entitlement to compensation.  That is, there must be some instance of fault on VA's part in furnishing the treatment or an event not reasonably forseeable.  

The July 2013 medical opinion indicates that there was no fault on VA's part in providing the treatment and medication and that the Veteran was appropriately monitored.  There is also no evidence that rhabdomyolysis was not reasonably foreseeable.  Indeed, it is shown to be a recognized side effect of statin treatment.  In fact it was established that rhabdomyolysis was a recognized side effect in up to 11 percent of the people taking it.  Such statistic establishes reasonable foreseeability.   While the Veteran asserts the drugs did not contain appropriate warning labels, the outpatient records show that he was advised of the side effects and agreed to take the medication.  Signature consent was not required in this case.  See 38 C.F.R. § 17.32 (2013).  

The Board has considered the articles submitted by the Veteran which discuss the side effects and complications related to Zocor.  These articles are not specific to the Veteran's case and do not serve to establish actual or proximate causation.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) ("Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive." (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998))) (emphasis added).

In summary, and as discussed above, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 


ORDER

The claim of entitlement to nonservice-connected pension benefits is dismissed.  

The claim of entitlement to service connection for residuals of a CVA is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for hyperlipidemia is dismissed.

The claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate is dismissed.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for liver damage, claimed as a result of VA medical treatment, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney damage, claimed as a result of VA medical treatment, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of all muscle groups, claimed as a result of VA medical treatment, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for incontinence, claimed as a result of VA medical treatment, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


